Title: To Thomas Jefferson from Edmond Charles Genet, 14 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 14. 9bre. 1793. l’an 2e. de la Repe. fse.

Je crois devoir vous communiquer la copie d’une lettre que Je viens d’écrire au procureur gal. des Etats unis pour lui demander que M. Jay et Mr. King l’un premier Juge et l’autre senateur des Etats unis qui ont publié dans les gazettes un libelle contre moi soient traduits à la Cour federale. Je n’ai rien négligé Jusqu’à présent pour démentir les impostures perfides auxquelles ces Messieurs n’ont point rougi de mettre leur nom. C’est dans cette vue que J’ai osé écrire au President des Etats unis, c’est dans cette vue que mes amis ont sommé dans plusieurs papiers M. Jay et M. King de présenter les preuves de leur assertion; mais la réponse que vous avés été chargé de me faire, M., ayant été aussi indécise que le Silence de ces Messieurs a été profond, Il ne me reste plus que les voies Juridiques pour confondre ceux qui m’ont outragé comme délégué du peuple francois et comme individu. Cette satisfaction sera la plus agréable que Je puisse obtenir car Je n’ai Jamais aspiré qu’à l’estime des hommes libres et vertueux de quelque nation qu’ils puissent être. Il m’est bien pénible sans doute de voir aujourdhui la Calomnie s’attacher à me poursuivre et la religion d’un peuple que Je revere surprise ainsi que celle de son premier magistrat; mais aussi quelle Jouissance n’aurai-je point lorsque la vérité seule forcera ceux qui méconnoissent dans cet instant et mes intentions et mes principes à rendre hommage à mon courage à mon inebranlable patriotisme et à la pureté de ma conduite.
